Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Quinones, J.), rendered May 23, 1990, convicting him of criminal possession of a weapon in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
The defendant contends that the judgment of conviction should be reversed because he was denied counsel of his own *855choosing. We find that the trial court did not improvidently exercise its discretion in refusing the defendant’s request for an opportunity to retain new counsel in place of his assigned counsel. The defendant failed to show good cause for a substitution and did not make known his dissatisfaction with counsel until the first day of jury selection (see, People v Medina, 44 NY2d 199; People v Daniels, 156 AD2d 705; cf., People v Sides, 75 NY2d 822). Harwood, J. P., Balletta, Rosenblatt and O’Brien, JJ., concur.